United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-105
Issued: September 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 15, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ July 29, 2008 schedule award decision, finding 13 percent impairment
of his right upper extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over this schedule award.
ISSUE
The issue is whether appellant has more than 13 percent impairment of the right upper
extremity for which he received a schedule award.
FACTUAL HISTORY
Appellant, a 46-year-old mail handler, filed an occupational injury claim for a right
shoulder and back injury due to pushing equipment and lifting boxes at work. The Office
accepted the claim on March 30, 2006 for an unspecified disorder of the bursae and tendons in
the right shoulder and nontraumatic rupture of the right biceps tendon. It authorized appellant’s

January 31, 2006 rotator cuff repair surgery. Appellant stopped work on December 13, 2005 and
returned to light duty on June 12, 2006.
In a December 14, 2005 report, Dr. Alain Elbaz, a Board-certified orthopedic surgeon,
advised that appellant presented with complaints of right shoulder pain for two months or longer.
He diagnosed right shoulder impingement syndrome and brachial radiculitis. In a January 31,
2006 operative report, Dr. Elbaz performed an arthroscopic rotator cuff repair, arthroscopic
subacromial decompression and arthroscopic biceps tenodesis of the right shoulder. He noted
that there was a 30 to 40 percent biceps tendon tear within the subpatellar tendon and there was a
full-thickening rotator cuff tear at the anterior portion of the supraspinatus. Dr. Elbaz submitted
additional reports noting appellant’s status.
On January 3, 2008 appellant filed a schedule award claim. In support of his claim, he
submitted a December 21, 2007 work capacity evaluation form from Dr. Elbaz who indicated
that appellant was not capable of performing his usual job but could work full time with
permanent restrictions. Dr. Elbaz advised that appellant had reached maximum medical
improvement.
On January 29, 2008 the Office advised appellant to have his physician provide an
opinion rating his permanent impairment pursuant to American Medical Association, Guides to
the Evaluation of Permanent Impairment (A.M.A., Guides).
In a December 21, 2007 report, Dr. Elbaz noted permanent restrictions and an impairment
determination for appellant’s right shoulder based on the A.M.A., Guides. He noted flexion at
133 degrees for three percent impairment, abduction at 129 degrees for two percent impairment,
adduction at 30 degrees for one percent impairment, external rotation at 54 degrees for one
percent impairment and internal rotation at 72 degrees for one percent impairment. Dr. Elbaz
concluded that appellant had eight percent loss of range of motion, which converted to five
percent whole person impairment. He also determined loss of strength of the upper extremity to
be 25 percent, which converted to 15 percent whole person impairment. Dr. Elbaz combined the
15 percent loss of strength impairment with the 5 percent loss of range of motion impairment to
total 19 percent whole person impairment for the right upper extremity. He advised that
appellant had reached maximum medical improvement.
Appellant also submitted a Texas workers’ compensation commission report form signed
by Dr. Elbaz on December 21, 2007. Dr. Elbaz indicated that appellant had a permanent
impairment as a result of a compensable injury. The report also stated that he had 19 percent
permanent impairment according to the fourth edition of the A.M.A., Guides.
On March 21, 2008 an Office medical adviser noted that Dr. Elbaz’s December 21, 2007
report did not contain descriptive information with subjective complaints and objective signs to
support his impairment rating. The Office medical adviser recommended a referral for a second
opinion.
On April 15, 2008 the Office referred appellant, with a statement of accepted facts, to
Dr. Donald Mauldin, a Board-certified orthopedic surgeon, for a second opinion evaluation. In a
May 22, 2008 report, Dr. Mauldin summarized the history of appellant’s injury and the nature of

2

treatment sought. He reported examination findings, noting that there was no atrophy and no
gross motor or sensory deficit in the upper extremity. Dr. Mauldin noted that appellant was at
maximum medical improvement. He measured range of motion of appellant’s right shoulder as
120 degrees of flexion and 30 degrees of extension. Dr. Mauldin determined that appellant had
four percent flexion impairment and one percent extension impairment according to Figure 16401 on page 476 of the fifth edition of the A.M.A., Guides. He also measured 90 degrees
abduction and 30 degrees adduction, resulting in four percent and one percent impairment,
respectively, according to Figure 16-43 on page 477. Dr. Mauldin also measured 40 degrees
internal rotation and 60 degrees external rotation, resulting in three percent and zero percent
impairment respectively according to Figure 16-46 on page 479. He determined that appellant
had total right upper extremity impairment of 13 percent.
On June 10, 2008 a second Office medical adviser reviewed the medical evidence and
statement of accepted facts and determined that appellant had reached maximum medical
improvement on May 22, 2008. He agreed that appellant had 13 percent permanent impairment
of the right upper extremity according to Figure 16-40, 16-43 and 16-46 on pages 476-479 of the
A.M.A, Guides. The Office medical adviser noted that there was no evidence of left upper
extremity impairment.
On June 11, 2008 Dr. Elbaz tested appellant’s right shoulder for muscle strength and
found it to be normal. He also tested for muscle pain and allocated between four and eight points
for each range of motion category tested.
By decision dated July 29, 2008, the Office issued appellant a schedule award for 13
percent impairment of the right upper extremity. It paid 40.56 weeks of compensation from
May 22, 2008 to March 1, 2009.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulations set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage loss of a
member shall be determined. The method used in making such determination is a matter which
rests in the sound discretion of the Office. For consistent results and to ensure equal justice, the
Board has authorized the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the Office for evaluating
schedule losses and the Board has concurred in such adoption.3

1

The Board notes that the citations in Dr. Mauldin’s report refer to “Table” instead of “Figure.”

2

5 U.S.C. §§ 8101-8193. See 5 U.S.C. § 8107.

3

See 20 C.F.R. § 10.404; R.D., 59 ECAB ___ (Docket No. 07-379, issued October 2, 2007).

3

ANALYSIS
The Office accepted that appellant sustained an unspecified disorder of the bursae and
tendons in the right shoulder and nontraumatic rupture of the right biceps tendon. It
subsequently authorized his January 31, 2006 rotator cuff surgery.
In a December 21, 2007 report, Dr. Elbaz found that appellant had reached maximum
medical improvement and noted 19 percent whole person impairment. However, Dr. Elbaz’s
whole person impairment rating is not a basis for a schedule award as impairment based on the
whole person is not recognized under the Act.4 He also provided findings for the arm based on
loss of range of motion to appellant’s right shoulder. Dr. Elbaz’s range of motion findings for
the shoulder result in eight percent impairment of the right arm when applied to appropriate
figures in the A.M.A., Guides.5 He also advised that appellant had 25 percent impairment based
on loss of strength. However, this rating is of diminished probative value as Dr. Elbaz did not
explain how he calculated such impairment pursuant to the A.M.A., Guides.6 Dr. Elbaz did not
reference any specific provisions in the A.M.A., Guides to explaining exactly how he calculated
25 percent impairment of the arm due to loss of strength. Consequently, the impairment rating
provided by Dr. Elbaz is of diminished probative value as it does not conform with the protocols
of the A.M.A., Guides. Dr. Elbaz also submitted a June 11, 2008 report, but it did not
specifically address permanent impairment pursuant to the A.M.A., Guides.
The Office referred appellant to Dr. Mauldin who, in a May 22, 2008 report, found that
appellant had reached maximum medical improvement and provided findings on examination.
Dr. Mauldin listed range of motion findings for appellant’s right shoulder and applied these
findings to the A.M.A., Guides. His findings for appellant’s right shoulder included 120 degrees
of flexion, 30 degrees of extension, 90 degrees abduction, 30 degrees adduction, 40 degrees
internal rotation and 60 degrees external rotation. Dr. Mauldin applied these values to Figures
16-40, 16-43 and 16-46 of the A.M.A., Guides on pages 476, 477 and 479, respectively, to
determine the individual percentages for flexion, extension, abduction, adduction and internal
and external rotation, which he concluded was four percent, one percent, four percent, one
percent, three percent and zero percent, respectively. He added these percentages to total 13
percent right upper extremity impairment. The Board notes that Dr. Mauldin did not find any
basis for rating impairment for loss of strength as his examination revealed no atrophy and no
gross motor or sensory deficit in the right arm.
4

See 5 U.S.C. § 8107(c); 20 C.F.R. § 10.404(a); see also Tommy R. Martin, 56 ECAB 273 (2005) (whole person
impairment ratings are not provided for under the Act as section 8107 provides a compensation schedule in terms of
specific members of the body).
5

As noted, Dr. Elbaz reported flexion of 133 degrees for three percent impairment, abduction of 129 degrees for
two percent impairment, adduction of 30 degrees for one percent impairment, external rotation of 54 degrees for one
percent impairment and internal rotation of 72 degrees for one percent impairment. See A.M.A., Guides, 476-79,
Figures 16-40, 16-43, 16-46.
6

See Tonya D. Bell, 43 ECAB 845 (1992) (where the Board held that an opinion is of little probative value where
the physician does not explain how he derived such an impairment rating or whether it was ascertained by using the
appropriate standards of the A.M.A. Guides). See also A.M.A., Guides, 508 (decreased strength cannot be rated in
the presence of decreased motion, painful conditions, deformities or absence of parts that prevent effective
application of maximal force in the region being evaluated).

4

An Office medical adviser reviewed Dr. Mauldin’s report agreed that Dr. Mauldin had
properly determined the extent of permanent impairment for loss of range of motion. He
concurred with Dr. Mauldin that appellant had 13 percent permanent impairment of the right
arm. The Board finds that the weight of the medical evidence establishes that appellant has no
more than 13 percent impairment of the right arm.
CONCLUSION
The Board finds that appellant has no more than a 13 percent impairment of the right
upper extremity for which he has received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated July 29, 2008 is affirmed.
Issued: September 4, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

